UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): December 10, 2012 HARSCO CORPORATION (Exact Name of Registrant as Specified in Charter) Delaware 001-03970 23-1483991 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 350 Poplar Church Road, Camp Hill, Pennsylvania (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (717) 763-7064 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01. Other Events. On December 10, 2012, Harsco Corporation (the “Company”) announced the promotion of Robert G. Yocum to the position of Vice President and Treasurer, effective immediately. Since joining the Company in 1981, Mr. Yocum has held progressively responsible positions within the Company, having most recently served as the Company’s Assistant Treasurer since 2001. He takes over the Treasurer position previously held by Stephen J. Schnoor, who resigned as Senior Vice President, Chief Financial Officer and Treasurer of the Company effective November 16, 2012. A copy of the press release, dated December 10, 2012, announcing Mr. Yocum’s promotion is attached hereto as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit Number Description Press Release, dated December 10, 2012, issued by Harsco Corporation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HARSCO CORPORATION Date:December 10, 2012 By: /s/A. Verona Dorch Name: A. Verona Dorch Title: Vice President andGeneral Counsel EXHIBIT INDEX Exhibit Number Description Press Release, dated December 10, 2012, issued by Harsco Corporation
